An extraordinary petition has been presented, but will not be filed unless leave is granted.
It is in effect suggested:
(1) That the Court failed to consider the fact that Chapter 18643, Acts of 1937, approved on referendum August 17, 1937, failed to validate or confirm taxes levied after the passage of Chapter 12990, Acts of 1927, but prior to the adoption of Chapter 18643, Acts of 1937; and failed to consider the fact that after the judgment of ouster in quo warranto there existed no law either general or special authorizing the levy of taxes upon lands of appellant, either prior to or subsequent to the judgment of ouster; and that such taxes were levied and are attempted to be collected in violation of Sections 3 and 5, Article IX, Constitution.
(2) That the city and the plaintiff were parties to the quo warranto proceedings, and plaintiff's lands were described in the proceedings and a judgment awarded against the municipality as to the lands, making the judgment res adjudicata as to the city.
(3) That in denying the petition for rehearing the opinion and judgment in the case of Ocean Beach Heights, Inc., v. Brown-Cummer Inv. Co., filed by the Supreme Court of the United States January 17, 1938, was overlooked.
The opinion referred to has not been overlooked. It is not applicable here, as shown by its words. In the Ocean Beach Heights case, or Town of North Miami case, the *Page 193 
electors in a community on the west side of Biscayne Bay, in Dade County, incorporated a town called Miami Shores, now called North Miami. The attempted boundaries of the town included an area on the east side of Bay Biscayne non-contiguous to the area on the west side included in the town. The electors had no authorityunder the general statutes to include in the town limits the non-contiguous area east of the Bay. There was no statute expressly conferring jurisdiction of the town over the area on the east side of the Bay. See Lane v. State, 63 Fla. 220,57 So. 2d 662. The town was established over the area west of the Bay, but it never had de jure authority over the east side of the Bay. There could have been no de jure jurisdiction of the townestablished by the electors and not by statute over the area on the east side of the Bay, so there could be no de facto
jurisdiction over that area.
In this case the charter was attempted to be conferred bystatute. The quo warranto judgment of ouster negatives de jure
jurisdiction of the Town of Lake Placid, but it did not affect the de facto jurisdiction resulting from the attempted statutory jurisdiction, and from action taken thereunder by issuing bonds and levying taxes under the attempted statutory authority and the validation of the bonds by judicial decrees to which all the citizens and taxpayers of the town were parties under the statute, the decrees being res adjudicata. Later statutes may afford useful instrumentalities in enforcing the rights of bondholders.
This disposes of the petition, as the enactment of Chapters 18643 and 18644, Acts of 1937, can have no controlling effect on the rights of the Town and of the bondholders to have the taxes levied and collected to pay the bonds according to the law under which they were issued, the town having de facto power in the premises under its presumably valid statutory charter, notwithstanding the ouster judgment *Page 194 
of the assumed de jure jurisdiction of the town. The bonds are not void, since they were issued under presumably valid statutory authority, pursuant to Chapter 11586, Acts of 1925. They were duly validated. West v. Town of Lake Placid, 97 Fla. 127,120 So. 2d 361.
For a discussion of the principles involved, see City of Winter Haven v. Klemm, at this term.
Leave to file extraordinary petition for rehearing denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BUFORD and CHAPMAN, J.J., concur.